Fitzsimons, J.
It appears that the plaintiff’s assignors, had a claim against the defendant, and, the amount was not exactly known, but they, being in need of cash, waited upon defendant’s husband, who conducted her business • as her manager, and requested payment of. said account, which he said, he could not' do.
They then offered him a note of one of their.customers, drawn' for $462; which they indorsed over to the defendant, and; she in turn indorsed it and procured its discount.
The defendant says, that plaintiff’s assignor then1 agreed that if said note was not paid at maturity,, that theisum of $462 should be credited on defendant’s debt due them, which was agreed to.
Subsequent to the receipt’by plaintiff’s'assignor of said $462, and before maturity of the.note, they, failed,' making the plaintiff their general assignee. ■
Action is now brought.upon defendant’s debt, and defendant, alleges payment of the same.
If defendant paid plaintiff’s assignor the $462 in the manner described by her, and then agreed, that upon their failure to pay said note upon its maturity, that .the said payments should be credited upon her account, of course, upon their failure to pay the note, said $462 should have been credited upon her debt, and such payment (in law) was made at the time of - the actual- delivery of the sum in question, and that being prior to- the assignment to plaintiff,, it paid in full the defendant’s debt, and, consequently, no cause of action could exist thereon in plaintiff’s favor.
This-was the defendant’s version of the transaction, and the jury believed it, as they had a right to do.
We find no error, and the judgment must be affirmed, with costs»
McCarthy, J., concurs.
Judgment affirmed, with costs.